Luke, J.
The only question raised in this case is whether or not the court erred in granting a nonsuit. Inasmuch as we have after a careful examination of the evidence decided that the judgment of nonsuit was improper, it might work injury to the parties *535to discuss the evidence. Suffice it to say that the evidence tends to establish the case as pleaded by the plaintiff, and the questions as to alleged negligence were, under the evidence in the case, purely jury questions. The court erred in granting the nonsuit.

Judgment reversed.


Wade, G. J., and Jenlcins, J., concur.